Citation Nr: 1716892	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability. 


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from February 1979 to July 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability and entitlement to service connection for a thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision that denied service connection for a cervical spine disability and a thoracolumbar spine disability was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the claim of entitlement to service connection for a cervical spine disability and a thoracolumbar spine disability is final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a thoracolumbar spine disability is reopened.  38 U.S.C.S.    § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim seeking entitlement to service connection for a thoracolumbar spine disability was previously denied in an August 2005 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the August 2005 rating denial of service connection for a thoracolumbar spine disability was that there was no evidence of a current condition.  The evidence considered at the time of the August 2005 rating decision included the Veteran's service treatment and personnel records and post-service treatment records from VA medical Centers in San Diego and Kansas City for the period from December 2004 to January 2005.     

The evidence received since that time includes November 2009 and August 2013 chest x-ray examinations showing mild degenerative changes of the thoracic spine and the Veteran's August 2013 statement to his private physician regarding thoracic spine pain.  As such evidence relates to an unestablished fact necessary to substantiate the claim, namely, the presence of a current disability, it is new and material, and the claim of entitlement to service connection for a thoracolumbar spine disability is reopened.             


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a thoracolumbar spine disability is reopened.  To this limited extent only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran contends that service connection is warranted for a thoracolumbar spine disability.  In support of his contention, a November 2009 chest x-ray showed mild degenerative changes of the thoracic spine.  In August 2013, the Veteran reported pain in the thoracic spine area and a chest x-ray again showed mild degenerative changes of the thoracic spine.  

VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Any available VA treatment records pertaining to the Veteran's thoracolumbar spine disability have not yet been retrieved or associated with the claims file.  Moreover, it is unclear from the record whether the RO has attempted to obtain these records, and if so, whether they do not exist, and/or whether further efforts to obtain them would be futile.  Furthermore, the RO should provide the Veteran with oral or written notice as to the efforts made to retrieve these records pursuant to 38 C.F.R. § 3.159(e).  As such, the Board finds that all efforts to obtain these records have not been exhausted, and the Veteran's claims should be remanded so the AOJ can attempt to retrieve these records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile.  Because pertinent information as to the Veteran's current cervical spine condition would be obtained in conjunction with evidence regarding the Veteran's thoracolumbar spine disability, the Board remands this issue as well. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to retrieve any VA treatment records dating from August 2016 to the present pertaining to the Veteran's thoracolumbar spine disability and cervical spine disability.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  Based on a review of the claims folder and the examination findings, the examiner should respond to the following:

a. Identify all currently diagnosed thoracolumbar spine conditions.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from March 2010 onward.  The thoracolumbar spine condition need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

b. The Board notes that the record contains November 2009 and August 2013 chest x-ray examinations showing mild degenerative changes of the thoracic spine.  All of these conditions should be considered and discussed, in addition to any other conditions that may be found.  If any specific condition is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that thoracolumbar spine condition is not a current disability, then the explanation should include a discussion of the medical records, VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

c. With respect to each diagnosed thoracolumbar spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

d. The examiner should also identify all current cervical spine conditions.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from March 2010 onward.  The cervical spine disorders need not be present at the time the opinion is rendered; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to rendering the opinion.

e. With respect to each diagnosed cervical spine disability, is it at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


